--------------------------------------------------------------------------------

 
Exhibit 10.48
 
 
AMENDMENT TO SERIES D WARRANT TO PURCHASE SHARES OF COMMON STOCK OF BPO
MANAGEMENT SERVICES, INC.
 
This Amendment to Series D Warrant to Purchase Shares of Common Stock of BPO
Management Services, Inc. (this “Amendment”) is effective as of September __,
2007, by BPO Management Services, Inc., a Delaware corporation (“Issuer”), in
favor of ____________________ (“Holder”).  Issuer and Holder are, together, the
“Parties.”
 
RECITALS
 
WHEREAS, Issuer previously granted to Holder that certain Series J Warrant to
Purchase Shares of Preferred Stock of Issuer, which was numbered W-J-07-__, was
dated and issued June 13, 2007 (the “Series J Warrant”), and entitled Holder to
exercise the Series J Warrant in accordance with the terms contained therein for
the purchase of up to ___________ shares of Issuer’s Series D-2 Convertible
Preferred Stock (the “Series J Covered Shares”) at an initial per-share Warrant
Price (as defined in Section 9 of the Series J Warrant) of $14.40 (the “Series J
Original Warrant Price”);
 
WHEREAS, Issuer also previously granted to Holder (a) that certain Series A
Warrant to Purchase Shares of Common Stock of Issuer, which was numbered
W-A-07-__, was dated and issued June 13, 2007 (the “Series A Warrant”), and
entitled Holder to exercise the Series A Warrant in accordance with the terms
contained therein for the purchase of up to ________ shares of Issuer’s Common
Stock at an initial per-share Warrant Price (as defined in Section 9 of the
Series A Warrant) of $0.90; (b) that certain Series B Warrant to Purchase Shares
of Common Stock of Issuer, which was numbered W-B-07-__, was dated and issued
June 13, 2007 (the “Series B Warrant”), and entitled Holder to exercise the
Series B Warrant in accordance with the terms contained therein for the purchase
of up to ___________ shares of Issuer’s Common Stock at an initial per-share
Warrant Price (as defined in Section 9 of the Series B Warrant) of $1.25; (c)
that certain Series C Warrant to Purchase Shares of Common Stock of Issuer,
which was numbered W-C-07-__, was dated and issued June 13, 2007 (the “Series C
Warrant”), and entitled Holder to exercise the Series C Warrant in accordance
with the terms contained therein for the purchase of up to ___________ shares of
Issuer’s Common Stock (the “Series C Covered Shares”) at an initial per-share
Warrant Price (as defined in Section 9 of the Series C Warrant) of $1.35 (the
“Series C Original Warrant Price”); and (d) that certain Series D Warrant to
Purchase Shares of Common Stock of Issuer, which was numbered W-D-07-__, was
dated and issued June 13, 2007 (the “Series D Warrant” and together with the
Series J Warrant, the Series A Warrant, the Series B Warrant, and the Series C
Warrant, the “Warrants”), and entitled Holder to exercise the Series D Warrant
in accordance with the terms contained therein for the purchase of up to
___________ shares of Issuer’s Common Stock (the “Series D Covered Shares”) at
an initial per-share Warrant Price (as defined in Section 9 of the Series D
Warrant) of $1.87 (the “Series D Original Warrant Price”);
 
WHEREAS, Issuer has determined that, in lieu of procuring mezzanine level
financing from otherwise unaffiliated third parties (as originally contemplated
by such parties) in order to finance the potential acquisition by Issuer of a
private entity providing data center outsourcing services to clients located
throughout the United States for more than 10 years, it will provide an enhanced
opportunity to obtain such financing from Holder and certain other parties who
received warrants at the same time and on the same terms as the Warrants (the
“Other Warrant Holders”), by offering a reduction to the Series J Original
Warrant Price for up to 75% of the Series J Covered Shares, which reduction
shall be available until October 10, 2007, pursuant to an Amendment to Series J
Warrant to Purchase Shares of Preferred Stock of BPO Management Services, Inc.
(the “Series J Warrant Amendment”);
 

 

--------------------------------------------------------------------------------

 



 
WHEREAS, in furtherance of the foregoing, Issuer has also determined that, in
the event that Holder exercises any portion of the Series J Covered Shares
affected by such reduction to the Series J Original Warrant Price, the Series C
Original Warrant Price and Series D Original Warrant Price shall be reduced by
amendments to the Series C Warrant and the Series D Warrant effective for the
remainder of the term of the Series C Warrant and the Series D Warrant,
respectively, to $0.01 per share and $1.10 per share, respectively, for the same
percentage of the Series C Covered Shares and Series D Covered Shares as the
percentage of such Series J Covered Shares exercised between the date hereof and
October 10, 2007 (i.e., if Holder exercises one-quarter (1/4) of the Series J
Covered Shares during said period, the Series C Original Warrant Price and the
Series D Original Warrant Price shall be reduced as described herein for
one-quarter (1/4) of the Series C Covered Shares and Series D Covered Shares);
 
WHEREAS, Section 11 of the Series D Warrant requires that the Series D Warrant
may only be amended by written instrument(s) executed by Issuer and the holders
of warrants exercisable for a majority of the shares of Common Stock of Issuer
issuable upon exercise of the then-outstanding Series D Warrants issued to
Holder and the Other Warrant Holders (the “Majority Holders”);
 
WHEREAS, Issuer shall be deemed to have obtained the signature of the Majority
Holders upon its receipt of signed acknowledgements to this Amendment and/or the
amendments provided to the Other Warrant Holders representing the requisite
number of covered shares and, if Holder has not provided its signed
acknowledgement to this Amendment by the time Issuer has obtained the written
consent of the Majority Holders, Holder’s signature shall only be required to
evidence its agreement that this Amendment and the other amendments referenced
herein do not trigger the anti-dilution protection set forth in the Warrants;
and
 
WHEREAS, the Parties desire to amend the Series D Warrant to memorialize this
understanding and to execute amendments to the Series J Warrant and the Series C
Warrant (in form and substance which is substantially similar to this
Amendment).
 
NOW, THEREFORE, in consideration of the promises and covenants made herein, and
for such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE 1
AMENDMENT


1.  Amendment to Series D Warrant.  For purposes of this Amendment, “Amendment
Eligible Shares” shall mean that number of shares calculated pursuant to the
product of (a) the percentage of the Series J Covered Shares actually exercised
by Holder during the period commencing on the date hereof and ending on October
10, 2007 multiplied by (b) the number of Series D Covered Shares.  Effective
solely for any exercise by Holder of up to one hundred percent (100%) of the
Amendment Eligible Shares (collectively, the “Amended Warrant Price Shares”)
occurring during the remainder of the term of the Series D Warrant, the “Warrant
Price” specified in Section 9 of the Series D Warrant shall be $1.10 per share
of such Covered Shares.
 

 
2

--------------------------------------------------------------------------------

 



 
ARTICLE 2
MISCELLANEOUS PROVISIONS
 
2.  Miscellaneous Provisions.
 
2.1  No Further Amendments.  Except as amended by this Amendment, the Series D
Warrant remains unmodified and in full force and effect.  In the event of any
inconsistency between the provisions of the Series D Warrant and the provisions
of this Amendment, the provisions of this Amendment shall prevail.  This
Amendment may only be modified or amended by a written agreement executed by
Issuer, and consented to by Holder, with the same formalities and in the same
manner as this Amendment.
 
2.2  Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which when taken together
shall constitute one and the same instrument.  Facsimiles or portable document
files transmitted by e-mail containing original signatures shall be deemed for
all purposes to be originally signed copies of the documents which are the
subject of such facsimiles or files.
 
2.3  Binding on Successors. This Amendment shall be binding upon and shall inure
to the benefit of the successors and permitted assigns of the Parties.
 
2.4  Entire Agreement.  The Series D Warrant as amended by this Amendment
contains the entire understanding between the Parties and supersedes any prior
written or oral agreements between them respecting the subject matter contained
herein.  There are no representations, agreements, arrangements or
understandings, oral or written, between the Parties relating to the subject
matter hereof that are not fully expressed herein.
 


 


 
[SIGNATURE PAGE TO FOLLOW]
 

 
3

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereto have executed or have caused a duly
authorized officer to execute this Amendment all effective as of the day and
year first above written.
 
ISSUER:
         
BPO MANAGEMENT SERVICES, INC.,
a Delaware corporation
         
By:     ______________________________
Name: Patrick A. Dolan
Its:      Chief Executive Officer
               
Amendment is acknowledged and consented to:
 
   
HOLDER:
               
By:     ______________________________
Name:
Its:
   



 
 
 
4
 